 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     UNITED STATES OF AMERICA,                        CASE NO. CR19-5213 BHS
 8
                             Plaintiff,               ORDER DENYING
 9          v.                                        DEFENDANT’S MOTION TO
                                                      REOPEN DETENTION HEARING
10   MICHAEL G. MCPHERSON,

11                           Defendant.

12

13          This matter comes before the Court on Defendant Michael McPherson’s

14   (“McPherson”) appeal of the magistrate judge’s denial of his motion to reopen his

15   detention hearing. Dkt. 37. The Court has considered the pleadings filed in support of

16   and in opposition to the motion and the remainder of the file and hereby denies the

17   motion for the reasons stated herein.

18                  I.   PROCEDURAL AND FACTUAL BACKGROUND

19          On February 20, 2019, the Government filed a complaint against McPherson

20   alleging that McPherson committed the crimes of felon in possession of a firearm,

21   possession of controlled substances with intent to distribute, and possession of a firearm

22   in furtherance of a drug trafficking crime. Dkt. 1. Attached to the complaint, Task Force


     ORDER - 1
 1   Officer Tyson Sagiao of the Federal Bureau of Investigation declared that on September

 2   12, 2018, state police officers executed a search warrant at McPherson’s home. Id. at 4–

 3   5, ¶ 6. During the search, officers found “100 grams of methamphetamine, suspected

 4   drug scale(s) and drug packaging, and multiple firearms” as well as over $16,000 in cash.

 5   Id. at 5, ¶ 9. The officers arrested McPherson and transported him to the county jail. Id.

 6   at 7, ¶ 11.

 7          On March 22, 2019, the government filed a motion for detention. Dkt. 6. On

 8   March 27, 2019, United States Probation Officer Nick Bassett submitted a supplemental

 9   pretrial services report under seal. Dkt. 10. The report states that McPherson was

10   released on bond the day after his arrest, September 13, 2018. Relevant to the instant

11   motion, the state court imposed the bond condition that McPherson “shall not possess

12   weapons or firearms.” The report also lists numerous instances of bench warrants being

13   issued against McPherson for his failure to appear at court hearings regarding multiple

14   independent misdemeanors. Officer Bassett viewed McPherson “as a risk of

15   nonappearance based on his history of failing to appear, prior failure to abide by court

16   orders, lack of employment or income, and substance abuse issues.”

17          On March 27, 2019, United States Magistrate Judge Theresa L. Fricke granted the

18   Government’s motion and ordered McPherson to be detained. Dkt. 12. Judge Fricke

19   wrote that “the Government’s attorney stated during the hearing – and the Supplemental

20   Pretrial Services Report also indicates -- that after the events in September of 2018 that

21   resulted in charges in this case, more search warrants were executed, and from those

22   searches of the defendant’s vehicles, a storage unit, and his current 2019 address (not his


     ORDER - 2
 1   mother’s residence) in Federal Way, Washington, the agents discovered additional

 2   weapons, ammunition, and also body armor.” Id. at 1.

 3          On May 16, 2019, the Government filed an indictment against McPherson

 4   charging him with two counts of possession of controlled substances with intent to

 5   distribute, two counts of possession of a firearm in furtherance of a drug trafficking

 6   crime, and trafficking of stolen firearms. Dkt. 17.

 7          On March 19, 2020, McPherson filed a motion for review of the detention order.

 8   Dkt. 28. McPherson asserted that (1) his attorney discovered new information that

 9   materially alters the calculus relied upon to detain him and (2) the current COVID-19

10   pandemic also drastically alters that calculus. Id. On March 20, 2020, the Court referred

11   the motion to Judge Fricke. Dkt. 29. On March 27, 2020, Judge Fricke denied the

12   motion “because Mr. McPherson has not presented material or new information to show

13   it would be less likely he would be a flight risk or risk of failure to appear, or less likely

14   that he would present a risk of danger to the community or to other persons.” Dkt. 36.

15          On April 1, 2020, McPherson filed this appeal. Dkt. 37. On April 6, 2020, the

16   government responded. Dkt. 40. On April 7, 2020, McPherson replied. Dkt. 41. On

17   April 8, 2020, McPherson filed a supplement. Dkt. 42.

18                                       II. DISCUSSION

19          When considering a motion challenging a magistrate judge’s detention order, the

20   Court “should review the evidence before the magistrate and make its own independent

21   determination whether the magistrate’s findings are correct, with no deference.” United

22   States v. Koenig, 912 F.2d 1190, 1193 (9th Cir. 1990). The Court must enter its own


     ORDER - 3
 1   findings of fact, “whether different from or an adoption of the findings of the magistrate,”

 2   and render a decision “without deference to the magistrate’s ultimate conclusion.” Id.

 3          The Court may reopen a detention hearing “if the judicial officer finds that

 4   information exists that was not known to the movant at the time of the hearing and that

 5   has a material bearing on the issue whether there are conditions of release that will

 6   reasonably assure the appearance of such person as required and the safety of any other

 7   person and the community.” 18 U.S.C. § 3142(f)(2). New and material information

 8   consists of something other than a defendant’s own evaluation of his character or the

 9   strength of the case against him: truly changed circumstances, something unexpected, or

10   a significant event. See United States v. Rodriquez-Adorno, 606 F.Supp.2d 232, 239

11   (D.P.R. 2009).

12          In this case, McPherson’s motion is based on alleged errors in Judge Fricke’s

13   original detention order, McPherson’s current sobriety, and his contention that the

14   Federal Detention Center (“FDC”) has implemented “facially inadequate CORONA-19

15   screening mechanisms.” Dkt. 37. First, McPherson mischaracterizes Judge Fricke’s

16   detention order by asserting that she “misapplied the law by treating the gun and drug

17   charges that Mr. McPherson faces as per se evidence of a clear and convincing danger”

18   and “illogically” relied upon his juvenile assault conviction to conclude he was an

19   “extreme danger” to the community. Not only are these seemingly untimely arguments

20   in support of reconsideration instead of new information but they are also reflect a

21   misunderstanding of Judge Fricke’s order. McPherson fails to recognize the magnitude

22   of his actions despite the serious charges he faces. For example, officers have made


     ORDER - 4
 1   credible allegations that McPherson sold unregistered weapons while he was on bond for

 2   some of these current and similar charges in state court. In other words, McPherson was

 3   given his freedom with conditions, and he not only possessed guns and drugs but also

 4   trafficked stolen firearms. It is inconceivable that any reasonable jurist could find other

 5   than the Government has shown by clear and convincing evidence that McPherson is

 6   willing to ignore bond conditions and will most likely continue to commit crimes if given

 7   the opportunity.

 8          McPherson also argues that Judge Fricke’s “analysis of a danger of reappearance

 9   lacks sound logic and is contradicted by the fact that by Mr. McPherson attended all of

10   his recent State court proceedings.” Dkt. 37 at 9. Similarly, McPherson asserts that

11   Judge Fricke “only found a likelihood of non-appearance by relying on temporally distant

12   [failure to appears (“FTAs”)] and illogically equating a failure to always live at his

13   mother’s residence in conformance with a state release condition with a failure to

14   appear.” Id. at 7 n.20. These assertions minimalize McPherson’s consistent pattern of

15   failing to appear between 2007 and 2018 as well as failing to honor other court orders.

16   Moreover, Judge Fricke concluded his family relationships, while positive, do “not

17   appear to be stable or reliable in terms of regulating his ability to control his behavior at

18   this time.” Dkt. 12 at 1. Judge Fricke was concerned with McPherson’s ability to follow

19   all bond conditions, which in no way results in the illogical conclusion that McPherson

20   would also fail to appear if he cannot stay away from guns and drugs. While

21   McPherson’s year-long sobriety is commendable, he was in no position to choose not to

22


     ORDER - 5
 1   consume drugs because he has been in custody. 1 Thus, aside from McPherson’s stated

 2   intentions, there is no evidence in the record to establish or suggest that he would not use

 3   drugs if released. Therefore, McPherson’s arguments regarding alleged errors in the

 4   original detention order are without merit.

 5          Second, McPherson argues that “he – and the community as a whole – would be

 6   safer if he were released, in so far as he is far more likely to become infected by the virus

 7   if he remains inside the walls of the FDC.” Dkt. 41 at 4. The Government argues that this

 8   is pure speculation and asserts that “Bureau of Prisons and the United States Marshals are

 9   going to great lengths to limit the likelihood that anyone with the virus is introduced to

10   the institution.” Dkt. 40 at 9. The Court agrees with the Government at least to the

11   extent that, based on the facts of this case, it is more reasonable to assume that

12   McPherson is at a greater risk to others and the community upon release than in custody.

13   McPherson has a documented history of ignoring specific, court-enforced orders

14   regarding his daily activities while on bond and therefore there is little to no assurance

15   that he would abide by Governor Inslee’s Stay at Home, Stay Healthy order that applies

16   to the population in general. In fact, given his previous bond violation, it is conceivable

17   that McPherson may have additional drugs and weapons stored at locations unknown to

18   authorities that would allow him to commit additional crimes upon his release.

19   Therefore, McPherson’s argument that he and others would be safer upon his release is

20   without merit.

21
            1
              The Court accepts McPherson’s assertion at face value because illegal drugs frequently
22   enter correctional institutions.



     ORDER - 6
 1         In conclusion, McPherson has failed to submit any new or material information to

 2   establish a greater likelihood that he will appear or that other people and the community

 3   would be safer upon his release. Thus, McPherson’s motion is denied.

 4                                        III. ORDER

 5         Therefore, it is hereby ORDERED that McPherson’s appeal of the magistrate

 6   judge’s denial of his motion to reopen his detention hearing, Dkt. 37, is DENIED.

 7         Dated this 9th day of April, 2020.

 8

 9

10
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 7
